


Exhibit 10.99


Form of Terms Agreement




SunPower Corporation
Private Placement Agreement
Terms Agreement


[Closing Date]


SunPower Corporation
77 Rio Robles Street
San Jose, CA 95134




Attention:    [insert names]


Re:    Private Placement Agreement dated February 28, 2012 (the “Agreement”)


Reference is hereby made to that certain Private Placement Agreement (the
“Agreement”), dated as of February 28, 2012, by and between Total Gas & Power
USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Investor”), and SunPower Corporation, a Delaware
corporation (the “Company”). Capitalized terms used herein and not otherwise
defined herein have the respective meanings ascribed to them in the Agreement.


Investor agrees to purchase, and the Company agrees to sell, upon the terms and
conditions stated in the Agreement, the following Securities on the following
terms on the date hereof:


Common Shares:
[Insert number of shares equal to (i) aggregate amount of relevant Liquidity
Injection divided by (ii) Purchase Price per Common Share below, rounded up to
the nearest share]


Purchase Price per Common Share:
[Insert price equal to 17% discount to the 30-Day VWAP as defined in the
Compensation and Funding Agreement as of the date of issuance]


Aggregate Purchase Price:
[Insert aggregate amount of relevant Liquidity Injection]


Warrant Shares:
[Insert number as calculated pursuant to the Compensation and Funding Agreement]


Exercise Price of Warrant:
[Insert price as calculated pursuant to the Compensation and Funding Agreement]









--------------------------------------------------------------------------------




The Company hereby certifies that (i) each of the representations and warranties
of the Company made in the Agreement are true and correct as of the Closing,
except as otherwise disclosed or modified by the Disclosure Schedule, and (ii)
the Company has no knowledge of any material nonpublic information regarding the
Company, except as disclosed on the Disclosure Schedule.


IN WITNESS WHEREOF, the parties hereto have caused this Terms Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.




 
COMPANY


 
SUNPOWER CORPORATION
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
INVESTOR


 
TOTAL GAS & POWER USA, SAS


 
By:
 
 
 
Name:
 
 
Title:







